sth tebe

 

Ely 28,200 Case# (ICV HL
Te: Feo Se Tatake Uni dle oe
PUSDC, of Me S.B of W 2
HO Foley Square Room \OS , And al) other a

<\ an YYaw'e.

Concecned pack 2s) T. Ackwue ; Sis \nevag my Crevsh

Boron, Wis Weng mw Jolless faomly name, a
eng Weld va Clavecu oa RiXocs Teland ® Al
[a>
Rec SOM VIO Charged warn CANA out Wu on¢
Opes 4 \WAQDEN. KTSA SHAUS. The Voy
Cakon VuMnbe ce ah acne d Ao Ne xe Bic”
and NYSTb* O2ZIMNS496M_ T was traded
locakion oa ne 28™, da of Ouly 2019.
Numidex foc mu Pekdxon tor a ol of Na
Corpusis IA CVGHU, & placed in he
of \ne mail curcec on Une 3d, day of
“20 \F, And LVAS wend Upon HY
Cocawed on Lhe Om, dary of aay 04 ‘OY
TWwniake Lek And Was Larlog ty be. acs
for CONVEWD, |

 
    
     
     
  
 
 
 
  

for Vag \vone As Loteng WS TAcay
US Mord Lol ane. p\apsed Swe e. wy Voie
Codrass, Namely @ tock of Haloeas Corpus, Yas
Mie vans of -Wne. Peo Se Trka\e Uniet of

ff ne SD. of NY, and Yacco @) works wil
dlapsed Sree T LAs Seized’ muy VWoec

HWoz.on OT Eas} Clow s+ Naw Yov & , \\ b4¢ .
\aQn ement

had’

Wok Violg

The
\dorw w _

D\IQAOOZSH

 

fcced Lake Shaver fox ocak, vat

 
 

of {ne Consiioiion, Ane. Supe 2, Vass of
and Several Wkwalise promising Wis pecuw
tuhion wr all forms and of any Kind coin
ducisdichon of He Uvirked Shales of Amec

by Oru Aa Waa JOOS. YoU Ww anole qd
Dull ocok Yao 4 Ay ¢ Sia QC 4 and |
So AVS GA Lis Cocding 1 Sheoes 1
\aideed wm Ave Brads and Vrs Bas me
ne Uppec most Wr pactance. " CASE* 19 C

Lespeck ly Qu ‘

A

of Wie ally

te land

ct C \ W ah) ~
ne

me

Na We
pndaqe ,

s dhab +

 

 
  
 

cee A t bee me Lhi Sg
AY da 209
at > 7

WALAINE
NOTARY PUBLIC, STARE_OF RE
NO. 01GA833158
QUALIFIED IN QUEENS COUNTY
COMMISSION EXPIRES 10/13/2019

  
  

Kialdts Kosorvedl
ber: O0(900224

Hazon ST.
hast NY

Te | £
| Ge Z of 2 |

 

 
 

 

al

eae

 

b Ly nue « L. ‘tun
[$-[8 Hazan oT.

Gast Eluhorst ¥ 1/390

 

 

Whe oS. we

Us tod Shale D |
of te. Southern Se i Now bk
Un Se Tike Vint

Thurgood Marshal

UD Fol
New York

ROS WY OMe TORE

wp TY CES wie Pa oe Tre el?
PUM OAL

Rane

shack Canc

LS. Court f hou sé

i pane Room * [65

Yk [6007

 

 

 
